 PUBLISHERSPRINTING COMPANY, INCORPORATED55PUBLISHERS PRINTINGCOMPANY,INCORPORATEDandHERBERT HORTON.Case No. 9-CA-675.September 07,1954Decision and OrderOn January 14, 1954, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and finds merit in the Respondent's exceptions.The charge in this case was filed by Herbert Horton, an individual.At the hearing, the Respondent moved to dismiss the complaint con-tending that the General Counsel was without authority to issue thecomplaint because Horton was an agent of or a "front" for the Inter-national Typographical Union, herein called the Union, a labor or-ganization which is not, and was not at the time the complaint issued,in compliance with Section 9 (f) , (g), and (h) of the Act.The Trial Examiner found no merit to this contention and deniedthe motion to dismiss. In his view, the evidence, though it presentedsome suspicious circumstances, was insufficient to support a findingthat the Union was the real party in interest in this proceeding andthat Horton acted as its agent or "front" in filing the charge.We donot agree.The Union had been attempting for some time to organize the com-posing room employees of the Respondent's plant, and its organiza-tional activity was in full swing at the time the charge in this pro-ceeding was filed.Herbert Horton had been foreman of the com-posing room from May 1952 until he was discharged on May 22, 1953.He had been a member of the Union since April 1951, and even afterhis promotion to his supervisory position had been active in solicitingemployees of the Respondent for membership in the Union.He filedthe charge which initiated this proceeding on May 25, alleging thatthe Respondent had violated Section 8 (a) (1) and (3) of the Act.The charge read in part as follows :The Petitioner, Herbert H. Horton, charges that the Company,through its authorized agents and representatives, discharged110 NLRB No. 8. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid petitioner on or about May 22, 1953, because of union activ-ity, and membership, and by this act and other acts has violatedthe Labor Management Relations Act of 1947, as amended.The account which Horton gave at the hearing of the circumstancessurrounding his filing of the charge was not convincing.He testifiedthat before filing the charge he did not discuss his discharge with anyofficial of the Union and did not contact the union local.He con-tacted a labor attorney whom he had not met before, who preparedthe charge for him without compensation.This attorney was secre-tary of the Kentucky Federation of Labor.The Trial Examinerfound that Horton's testimony relating to his activities at the timebe filed the charge was "not altogether plausible," and that Hortondid not impress him as a "reliable witness."After filing the charge, Horton had very little to do with the case.The Intermediate Report details the interest taken in this proceedingby the Union, and the comparison with Horton's lack of interest isstriking.The Union's secretary prepared from the Union's applica-tion list the witness list which Horton gave the field examiner whoinvestigated the case.The Union's secretary also notified employeesto come to a hotel for interviews with the field examiner; and the sec-retary and president of the Union accompanied witnesses to theirinterviews.A witness who testified before the field examiner and theTrial Examiner stated, "All I know I was supposed to testify in thiscase. . . . I was doing what the Union wanted me to do."At everyunion meeting, a report was made on the case and it is significant thatat a meeting which Horton attended, a union official, not Horton,reported on the progress of the case.On October 28, 1953, after the complaint had issued in this proceed-ing, alleging only that the Respondent had violated Section 8 (a) (1)of the Act, Horton signed a partial withdrawal of the charge withrespect to the 8 (a) (3) allegation, apparently at the request of theGeneral Counsel who because of Horton's supervisory status had notincluded the allegation of discrimination in the complaint.After thepartial withdrawal, the remaining portion of the charge was not, ofcourse, concerned with individual redress for Horton.In our opinion, the circumstances in this case-particularly Nor-ton's solicitation for the Union although he was a supervisor, Horton'sunreliable explanation of how he filed the charge, the interest mani-fested by the Union in processing a charge which as originally filedwas concerned primarily with seeking a remedy for a dischargedsupervisor, and the comparative lack of interest shown by Horton-require the conclusion that when Horton filed the charge in this pro-ceeding he was acting in behalf of the Union.Accordingly, as the PUBLISHERS PRINTING COMPANY, INCORPORATED57noncomplying Union was in fact the charging party, we shall dismissthe complaint in its entirety.[The Board dismissed the complaint.]MEMBER MuRDOCK took no part in the consideration of the aboveDecision and Order.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by Herbert H. Horton, an individual, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theNinth Region (Cincinnati, Ohio), on July 31, 1953, issued a complaint against theRespondent, Publishers Printing Company, Incorporated, alleging that the Respond-ent had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.Copies of the charge,complaint, and notice of hearing thereon were duly served on the parties.Thereafter, the Respondent filed a motion to strike certain paragraphs of thecomplaint on the ground that Herbert Horton, the Charging Party, was acting forand on behalf of a. labor organization which had not complied with the filing require-mentsof Section 9 (h) of the Act. Said motion, on August 25, 1953, was deniedin its entirety, without prejudice to its being raised again at the hearing.TheRespondent duly filed an answer denying that it had committed the unfair laborpractices alleged in the complaint.Pursuant to notice, a hearing was held on November 16, 1953, at Louisville,Kentucky, before Herbert Silberman, the undersigned Trial Examiner.The GeneralCounsel and the Respondent were represented at the hearing by counsel.Fullopportunity to be heard, to examine and cross-examine witnesses, to introduceevidence pertinent to the issues, to present oral argument, and to submit briefs tothe undersigned was afforded all parties.Decision was reserved on Respondent'smotion,made at the hearing, to dismiss the complaint. Said motion is denied forthe reasons set forth below.The General Counsel and Respondent have submittedbriefs to the undersigned which have been carefully considered.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.RESPONDENT'S MOTION TO DISMISS THE COMPLAINTAt the close of the hearing, the Respondent moved to dismiss the complaint onthe ground that the charging individual, Herbert Horton, was "fronting" for theInternational Typographical Union, a labor organization which has not compliedwith Section 9 (f), (g), and (h) of the Act and in consequence is disqualified fromfiling a valid charge upon the basis of which the General Counsel may issue a com-plaint."Fronting," as used herein, refers to an attempt by a noncomplying unionto circumvent the provisions of Section 9 (f), (g), and (h) of the Act and to obtainbenefits of the Act by acting through an individual who is exempted from filingreports and affidavits pursuant to these provisions.Respondent's motion, there-fore, raises a question of fact as to whether Horton's motivating reason and principalpurpose in filing the charge in this case were to seek redress for alleged violationsof the Act by the Respondent directed against himself and other employees or wereto enable the International Typographical Union, hereinafter referred to as the Union,by subterfuge to initiate an unfair labor practice proceeding while failing to complywith the filing and affidavit requirements of Section 9 (f), (g), and (h) of the Act.,The evidence relative to the issue of fronting in this case shows that HerbertHorton has been a member of the Union since April 1951.He was promoted toforeman of the composing room at Respondent's plant in May 1952 and held thatposition until he was discharged a year later.During April 1953 the Union wasengaged in an active campaign to organize Respondent's composing room employees.Horton solicited more than 1 employee to join the Union and, in addition, spokeIWood Parts,Inc,101 NLRB 445, 446. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavorably about the Union to 3 employees. This appears from the record to be thetotal extent of Horton's union activity.Horton has never been an officer of theUnion.He was charged with no special responsibility for organizing Respondent'semployees.The chairman of the organizing committee for the employees inRespondent's composing room was William H. Parker, not Horton.On Friday, May 22, 1953, Horton was discharged. The following Monday heconsulted Sam Azell, an attorney and secretary of the Kentucky Federation ofLabor, at the latter's office.Azell prepared the charge in this proceeding whichHorton signed and mailed to the Ninth Regional Office of the National Labor Rela-tions Board.The charge, which accuses the Respondent of having engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act, inprincipal part, reads as follows:The Petitioner, Herbert H. Horton, charges that the Company, through itsauthorized agents and representatives, discharged said petitioner on or aboutMay 22, 1953, because of union activity and membership, and by this act andother acts, has violated the Labor-Management Relations Act of 1947, asamended.Horton testified that he did not seek the advice of any official of the Union priorto filing the charge against the Respondent because he wanted to act "as an indi-vidual."He also testified that he had not met Mr. Azell before May 25, 1953,although he was acquainted with the reputation of Mr. Azell through reading aboutthe attorney in newspapers.Horton did not pay Azell any fee for his services inthe matter.When a field examiner of the National Labor Relations Board advised Hortonthat he wanted to interview Horton and his witnesses, Horton communicated thisfact to Charles Burrows, secretary of Louisville Local No. 10 of the InternationalTypographical Union.Burrows caused Respondent's composing room employees tobe advised that they should meet with the Board field examiner.On the two oc-casions when Respondent's composing room employees appeared at the hotel desig-nated for their interviews with the Board field examiner, some of the employees wereaccompanied by the president or secretary of the Local Union while they were goingfrom their place of employment to the hotel. These officers of the Local Union re-mained in the lobby of the hotel during part of the time the employees spokewith the field examiner in a suite occupied by the latter. There was also testimonythat some reference was made to the instant case at 3 or 4 union meetings heldbetween the date on which the charge was filed and the date of the hearing.Hortontestified that he first discussed the instant case with officers of the Union during thelatter part of June 1953.The avowed purpose of the Act is not to favor or promote unions as such. Itis to promote and protect the rights of individual employees to join or not to joinunions and to be free from coercion and interference either way.2Any person,including a stranger to the labor contract, may file a charge pursuant to Section10 (b) of the Act to-vindicate infringements upon rights guaranteed employees bythe Act.3An otherwise valid charge filed by an individual is not vitiated because anoncomplying union was active in the employer's plant at the time that the employeris alleged in the charge to have infringed upon employee rights guaranteed by theAct,4 or a noncomplying union assisted the individual in preparing and filing thecharge,5 or in the prosecution thereof,6 or a noncomplying union is in a position tobenefit from the proceedings initiated by the charge?On the other hand, the com-plaint will be dismissed if the charge which initiated the proceedings was filed byan individual whose purpose in taking such action was to advance the interest of anoncomplying union even though such individual coincidentally may have had a3N L. R. B. v. Augusta ChemicalCo., 187 F 2d 63 (C. A5) ; N L. R. B. v. HymieSchwartz,146 F. 2d 773 (C. A 5).3 Southern Furniture Mfg. Co. v. N. L. R. B ,194 F. 2d 59 (C. A. 'S), cert. denied 343U. S. 964N. L. R B. v. Augusta ChemicalCo., supra.5N. L. R. B. v.GlobeWireless, Ltd.,193 F 2d 748 (C. A. 9) ;N. L. R B. v. FredrieaClausen, d/b/a Luzerne Hide & Tallow,188 F. 2d 439 (C A. 3), cert. denied 342 U. S 868;N. L. R. H v. Augusta Chemical Co.,supra.6W. T. Rawleigh Company, v N. L. R. B,190 F. 2d 832 (C. A. 7) ;TheSun Companyof SanBernardino,California,103 NLRB 359.7 N. L. R. B. v. L. Ronney& Sons FurnitureMfg.Co., 206 F. 2d 730 (C.A. 9);SouthernFurnitureMfg.Co. v. N.L.R. B., supra. PUBLISHERS PRINTING COMPANY, INCORPORATED59personal interest in obtaining redress for an alleged discrimination or other viola-tion of the Act against himself.8There are only three reported cases in which the complaint in an unfair labor prac-tice proceeding was dismissed on the ground that the charging individual was "front-ing" for a noncomplying labor organization.In these three cases,as in the instantcase, the charging party did not admit that he was acting as an agent for a non-complying labor organization and the decision in each case that the charging party,in fact, was "fronting" for a noncomplying labor organization was based upon cir-cumstantial evidence.Analysis of the facts upon which the decisions in these casesrested is relevent to ascertain the nature of the circumstantial evidence which thecourts and the Board have relied upon to find "fronting" in an unfair labor practiceproceeding.The first of the three cases is N.L. R. B. v. Alside, Inc.,192 F. 2d 678(C. A. 6), decided on November 26, 1951. In this case, the original and amendedcharges, filed by an individual, Lawrence E. Worley, Jr., were not limited to hisindividual grievances, but stated, in substance, that the employer discharged Worleyand other employees because of their membership in and activities on behalf ofUnited Steel Workers of America, C. I. 0., a labor organization.Worley was presi-dent of a local affiliate of the named union and as president supervised the activitiesof pickets during a strike at the employer's plant.The court, in its opinion, statedthat naming the union in the charges filed by Worley "indicates for whom he wassponsor, even though he designated himself `as an individual.'The bases of thecharges were exactly the same as they would have been if they had been made bythe Union and signed by Worley as its President. The purpose was to inform theBoard that `by the act set forth in the paragraph above and by other acts and con-duct it' (respondent) `has interfered with, restrained and coerced and is interferingwith,restraining and coercing its employees in the exercise of their rights grantedin Sec. 7 of the said Act.' " The court further stated:Considering the question as a whole, it stretches credulity to the breakingpointto believe that Worley did not on October 20, 1948, file thecharges asa representative of the Union,when before,after and even on that day, hewas its chief,active protagonist.His signature,followed by the descriptivewords, "an individual," does not destroy the evidential facts, most of whichWorley himself admits.Our conclusion is that when Worley filed the chargeshe was acting as a "front" or "agency"of the Union.The second case isN. L. R. B. v. Happ Brothers Company, Inc.,196 F. 2d 195(C. A. 5), decided on April 15, 1952.The facts set forth in the court's opinionshow that Imogene Crawford was president of the local affiliate of the noncomply-ing union.She called the meeting at which a strike vote was cast.She made upand directed a picket line during the strike.She advised the union members to signa mass application for reemployment. In short, the court reasoned, "this recordcompels the conclusion that from the beginning and throughout the period here in-volved Mrs. Crawford was truly the union's chief protagonist."The charges filedby Mrs. Crawford were not limited to her individual grievances.The charges al-leged that the employer had discriminatorily discharged Mrs. Crawford and manyother employees because of membership in and activities on behalf of the noncom-plying union and by this and other acts the employer interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed them in Section 7 oftheAct.The court in reaching its ultimate conclusion that Imogene Crawfordfiled the charges as a "front"for the noncomplying union noted that"the chargeswere in every respect the same as they would have been had they been preparedand filed by the Union and signed by Imogene Crawford as its president."The third case isWood Parts, Inc.,101NLRB 445, decided on November 21,1952.In this case, L. D. Vincent, the individual who filed the charges, was a paidfield representative of the noncomplying United Mine Workers immediately pre-ceding his employment by the respondent company.Vincent was a leading advocateamong the respondent's employees that they become affiliated with District 50 of theUnited Mine Workers.After being laid off by the company, Vincent was put backon the United Mine Workers' payroll for a period of about 6 months, which im-mediately followed the date Vincent filed his original charge and included the datehe filed an amended charge in the case.The charge Vincent filed was on behalfof himself and others.The Board reasoned:In our opinion,it stretches credulity to the breaking point to believe thatVincent did not file the charges on behalf of the United Mine Workers, whenbefore, after,and even on the day he filed his amended charge,he was not only8WoodParts, Inc, supra. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDits chief active protagonist,but also a paid field representative of that organiza-tion..The circumstances in this case call for the conclusion that whenVincent filed the charges he was acting as an agent or"front" for the UnitedMine Workers, which was the real patty in interest.The significant facts common to each of the three cases,discussed above, in whichitwas found that the individual who filed the charges was "fronting"for a non-complying union are:(1)At about the time the charge was filed the chargingindividual was the chief protagonist among the employees at the company's plantof the interested but disqualified union;(2) the charging individual was an officeror paid representative of the union at about the time the charge was filed; and(3) the charge specifically asked for redress for a number of other union membersas well as for the charging individual.9None of these factors are present in theinstant case:(1)The charge herein seeks relief for Horton alone; 10(2)Hortonhas never been an officer or paid representative of the Union;and (3)the evidencedoes not establish that Horton was the chief protagonist of the Union at Respondent'splant.The testimony shows that Horton's union activity was limited to solicitingmore than 1 employee to join the Union and to speaking favorably about the Unionto 3 employees.There is no evidence concerning the extent of union activity ofany of the other employees in Respondent's plant.There is, therefore, no basis forcomparing Horton's union activity with that of any other employee or for conclud-ing that Horton was a leader of the unicn movement at Respondent's plant or wasmore active in it than other employees.Furthermore,William H.Parker,not Horton,was chairman of the organizing committee at Respondent's plant.This fact tendsto indicate that Parker probably was the chief union protagonist among Respondent'semployees.The Respondent,although recognizing that the evidence in this case does notprovide the same kind of pattern fromwhichfindings of"fronting"were moldedin the three cases cited above, nevertheless, argues that "fronting" has been proved by(1) the testimony concerning Horton's and the Union's activities subsequent to thefiling of the charge,and (2)the alleged implausibility of Horton's testimony withrespect to the circumstances surrounding the preparation of the charge.After the charge herein was filed Horton spoke about the matter to the presidentand secretary of the Louisville Local of the Union.Also, Horton received a com-munication from a field examiner of the National Labor Relations Board advisinghim to produce his witnesses for interview by the field examiner.Instead of attend-ing tothematter himself, Horton asked Charles Burrows, secretary of Local No.10 of the Union,to do so.Respondent's composing room employees twice wentto a hotel designated by the Board's field examiner for their interviews.The testi-mony shows that on each of these occasions some of the composing room employeeswere accompanied by an officer of the Union while going from their place of em-ployment to the hotel, and that the president and secretary of Local No. 10 of theUnion remained in the lobby of the hotel at least during part of the time that theinterviews were taking place in the suite occupiedby theBoard field examiner.In addition,some reference to the instant proceeding was made at 3 or 4 unionmeetings held between the date on which the charge was filed and the date of thehearing herein.The resolution of an issue of "fronting"involves an inquiry intothe state of mind of the charging individual at the time the charge was filed."Events that transpire subsequent to the filing of the charge are immaterial in deter-mining a question of fronting except insofar as such subsequent events reflect uponthe state of mind of the charging individual at the time he filed the charge.TheUnion's interest in the case and activity in assisting the Board in its investigationin order to obtain whatever possible benefit it might from the circumstance thata charge againstthe Respondent had beenfiled is not inconsistentwiththe absenceof collusion between the Union and Horton relative to the filing of the instant charge.Likewise, the fact that Horton spoke about the case with the president and secretaryof the Louisville Local of the Union after he filed the charge and also asked a unionofficial to contact the witnesses and advise them to appear before the Board fieldexaminer is inconclusive as evidence of any intended deception on the part of Hortonwhen he filed the charge herein.B See cases cited in footnote 7,supra.10I agree with the argument advanced by the Respondent in its brief that Horton at-tached no significance to the words,"and other acts," which are contained in the charge.11N. L R. B. v. Kapp Brothers Company, Inc., supra,where the court stated, "The con-trolling question in this case is: Did the employee,Imogene Crawford,really and trulyfile the charge as an individual or was her act a mere sham, an artifice,and device?" PUBLISHERS PRINTING COMPANY, INCORPORATED61I agree with the Respondent that Horton's testimony that he consulted no oneabout filing a charge in this case during the weekend intervening between his dis-charge and the day he visited Sam Azell,12 and that on his own initiative he contactedSam Azell, a stranger to Horton, who assisted him in the preparation of the chargewithout compensation, is not altogether plausible.Horton did not impress me asbeing a reliable witness.However, although I do not believe that Horton's testimonyconcerning the circumstances surrounding the preparation and filing of the chargeiswholly reliable, I do not, and cannot on the record herein, infer that the Unionwas the real instigator of the charge and that Horton acted as its agent or "front."IfHorton's testimony were disregarded in its entirety, still there would be no evidencein the record to justify such inference.The Respondent in its brief hypothesizes that:What undoubtedly happened is this: Immediately after his discharge, he wentto the union officers and told them of his discharge, and wanted them to do some-thing about it.He was a good union man, he was seeking members for the union,he had been fired because of his union activities, and the union should protecthim.The union told him that they would-that they would file a charge withthe Board claiming that he had been unlawfully discharged, but that the chargewould have to be in his (Horton's) name; it would have to appear as a chargebeing filed by Horton as an individual because the union officers had not filed thenecessary non-communist affidavits which were required by the Act.Even if there were evidence in the record to support Respondent's speculations, therestillwould be no basis upon which to find "fronting." On the facts postulated by theRespondent, Horton's purpose in filing the charge was to obtain individual redressand he merely enlisted the assistance of the Union for such purpose, which wouldnot constitute objectionable "fronting." 13There are facts present in the record herein which give rise to a suspicion thatHorton may have filed the charge as a representative of the disqualified InternationalTypographical Union, rather than from a sincere purpose to seek redress for an unfairlabor practice committed against himself and other employees. Such facts are Nor-ton's position as a supervisor on the date of his discharge which placed him outsidethe area of protection afforded employees by the Act, the unreliability of Horton'stestimony concerning the circumstances surrounding the preparation of the charge,and the active interest the Union took in the progress of this case.However, theevidence upon which such suspicion is based is not adequate to support a finding that,in fact, Horton filed the charge herein as a "front" or "agent" for the noncomplyingUnion.The Respondent also contends that because the only specific violation of the Actset forth in Horton's charge relates to his discharge, when the General Counsel de-cided there was no merit to such allegation the entire charge should have been dis-missed.In this case, there is substantial variance between the allegations of thecharge and of the complaint. The charge alleges that Horton was discharged "becauseof union activity and membership." It also contains the general catch-all phrase,which is common to most charges filed with the Board, that by such conduct "andother acts" the Employer has violated the Act. The complaint does not contain anyallegation that Horton was discriminatorily discharged but is limited to allegations ofviolations of Section 8 (a) (1) of the Act by conduct such as interrogation, surveil-lance and threats.14The Respondent misconstrues the nature of an unfair labor practice charge.Acharge is not a pleading."The charge merely sets in motion the machinery of aninquiry.16The complaint, not the charge, frames the issues.The scope of the com-plaint is not dependent upon the specific content of the charge. It may be broaderthan the charge which initiated the Board's investigation and may contain allegationsof unfair labor practices based upon matters uncovered by the Board during its12Horton testified that prior to his discharge he had had some discussion with otheremployees in the composing room with respect to the possibility that he might be dis-charged for his union activity and that such discharge would be an unfair labor practice.1Footnotes 5 and6, supra.14After the complaint was issued, at the request of the General Counsel, Horton filed apartial withdrawal of his charge with respect to the alleged violation of Section 8 (a) (3)of the Act16N. L R. B v Indiana & Michigan Electric Company,318 U. S.9 ; Kansas Milling Com-pany v.N.LR B,185F 2d413 (C A 10).16Southern Furniture Mfg Co. v. N L R B , supra. 62DECISIONSOF NATIONAL LABORRELATIONS BOARDinvestigation. 17Responsibility for framing the issues in an unfair labor practice pro-ceeding rests upon the General Counsel, not the charging party.It is not within the province of the Trial Examiner to decide whether the GeneralCounsel exercised his discretion wisely by issuing the instant complaint.Contrary tothe contention of the Respondent, I find that a valid charge having been filed in thiscase, the General Counsel had authority to issue a complaint.Accordingly, Respond-ent's motion to dismiss the complaint herein is hereby denied.II.THE BUSINESS OF THE RESPONDENTPublishers Printing Company, Incorporated, is a corporation with itsprincipaloffice and place of business in Louisville, Kentucky. It is engaged in printing trademagazines, catalogues, books, and newspapers.During the past 12 months, whichperiod is representative of all times material hereto, the Respondent, in the courseand conduct of its business operations, purchased and caused to be shipped frompoints outside the State of Kentucky to its plant in Louisville goods andmaterialsvalued in excess of $80,000.During the same period, Respondent sold and shippedprinted products and materials worth in excess of $250,000 from its plant in Louis-ville to points outside the State of Kentucky.III.THE UNFAIR LABOR PRACTICESThe evidence adduced by the General Counsel relating to violations of Section8 (a) (1) of the Act by the Respondent remains entirely uncontradicted.TheRespondent called no witnesses to testifyin itsbehalf.The General Counsel does not contend that any statements made by officials ofthe Respondent to Herbert H. Horton, while he was employed as a foreman by theRespondent, constitute evidence in support of the allegation of the complaint. Simi-larly, I find that statements made by Frank Simmons, the general manager of theRespondent, to various employees that Horton would be discharged because of hisunion membership and activity do not constitute evidence of any unfair labor prac-tice.Absent unusual circumstances, an employer is privileged under the Act to dis-charge a supervisor for joining a union or engaging in union activity.Therefore, anemployer who advises employees that it will exercise such privilege likewise doesnot commit an unfair labor practice.isIt appears that the organizational drive of the Union among Respondent's com-posing room employees reached its climax during the month of April 1953.OnApril 26, 1953, there wasa union meetingwhich a number of Respondent's com-posing room employees attended for the purpose of taking their obligation, that is,formally becoming members of the Union.Respondent's general manager, FrankSimmons, apparently learned of this meeting.He drove to the union hall where themeeting was to take place and parked his car in a position where he was able toobserve the employees going into the building.That this was Simmons' purpose forappearing at the union hall is established by the testimony of Robert A. Baker,William H. Parker, and particularly William Evans.Evans testified that he was toldby Simmons that the latter "was parked there in front of the union hall to watch thedoor and those who entered they would be subject to discharge if they entered theunion hall and took their obligations."Evans further testified that on April 26 when he approached the union hall, FrankSimmons, who was parked close by, called him. Simmons persuaded Evans and an-other employee, Logan Jones, to get inside the car.During the succeeding conver-sation, according to Evans' testimony, Simmons said, "He wouldn't accept the unionunder any circumstances"; and "that he might be at the time clock on Monday morn-ing, the following Monday, and ask those before they punched in, the employeesbefore they punched in, who joined the union and who hadn't, and the ones whohad joined the union, he would hand them their checks and the ones who had notjoined the union would go about their regular duties in the shop." 19 Simmonsalso promised to refund to Evans the union initiation fee which the latter had al-17N. L. R. B. v.GlobeWireless, Ltd.,193 F. 2d 748 (C. A. 9) ;N. L. R. H.v.KingstonCake Co., Inc.,191 F. 2d 563 (C A. 3);Cathey Lumber Co.,86 NLRB 157, enfd. 185 F. 2d1021 (C. A. 5). The Board has not accepted the restriction upon this doctrine expressedby some courts that variance between the allegations of the complaint and the charge Ispermissible only if there is a close relationship between the violations set forth in each.It is, therefore, unnecessary to rule upon whether such close relationship exists in this case.18 SeePanaderia SucesionAlonso, 87 NLRB 87719 Simmons did not effectuate this threat. BULL INSULAR LINES, INC.63ready paid, and said he was going to replace Horton as foreman, "but if he did itwould be someone who did not join theunion."Robert A. Baker testified that about noon on Sunday, April 26, 1953, FrankSimmons telephoned him, and among other things, promised him an increase in payif he did not go to the union meeting that afternoon. Likewise, William H. Parkertestified that about noon, on April 26, Frank Simmons telephoned him and saidthat he would make it worth Parker's while if Parker didnot goto the union meet-ing.Parker further testified that on the evening of the same day Simmons againtelephoned him and asked him who had attended the meeting and who had takenthe obligation.Jack C. Byerley testified that on June 3, Jim Orr, the then foreman of the com-posing room, told the witness "that anybody caught going to the union meetings wouldbe fired."Byerley further testified that on June 24 when he advised Jim Orr, that hewas going to see Mr. Wilkerson, the Board field examiner, Orr asked Byerley if heremembered what he had been told the other time. Byerley said he did and Orr re-plied, "Well, you can tell that union to get you all a job."I find that the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them by Section 7 of the Act, in violation ofSection 8 (a) (1) of the Act, by: (a) Questioning its employeesin regardto theirmembership in, sympathy for, and activities on behalf of the Union; (b) promisingbenefits to its employees if they do not join the Union or engagein unionactivi-ties; (c) threatening employees with possible discharge and foreclosure of oppor-tunity for advancement to the position of foreman if they join the Union; (d) engag-ing insurveillance of union meetings for the purpose of discouraging membership in,sympathy for, and activities on behalf of the Union by its employees.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section II, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Publishers Printing Company, Incorporated, is, and at all times relevant hereinwas, engaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]BULL INSULAR LINES, INC., ET AL.andINTERNATIONAL LONGSHORE-MEN'S ASSOCIATION DISTRICT COUNCIL OF THE PORTS OF PUERTO Rico(ILA), PETITIONERPUERTO RICO MARINE CORP. ET AL.andUNION DE TRABAJADORES DEABORDO Y MUELLE DE PONCE INDEPENDENTE, PETITIONEREASTERN SUGAR ASSOCIATES (A TRUST), PETITIONERandLOCAL UNIONNo. 1745, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION (ILA)PUERTO Rico DRY DOCK AND MARINE TERMINAL, INC.andCONFEDERA-CION GENERAL DE TRABAJADORES DE PUERTO Rico (AUTENTICA), PE-TITIONER110 NLRB No. 12.